DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election without traverse of Species A and claims 1-4 in the reply filed on July 21, 2021 is acknowledged.
Claims 1-12 are allowable. The restriction requirement of the species (B) and (C), as set forth in the Office action mailed on 06/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a thermosetting unit for a textile printer comprising  a thermosetting roller having a longitudinal axis extending between the stationary supports, a stationary infrared lamp extending inside the 10thermosetting roller and a temperature-uniforming device housed inside the thermosetting roller which comprises at least one longitudinal bar fixed to 15the thermosetting roller and projecting radially inwardly from an inner surface of the thermosetting roller, wherein the least one longitudinal bar produces a swirling movement of the air between the infrared lamp and the inner surface of the thermosetting roller during the 20rotation of the thermosetting roller. 
The primary reason for allowance claim 5 is that the prior art of record does not teach a thermosetting unit for a textile printer comprising  a thermosetting roller having a longitudinal axis extending between the stationary supports, a stationary infrared lamp extending inside the 10thermosetting roller, and a temperature-uniforming device housed inside the thermosetting roller including at least one perforated tubular sleeve coaxial to a side wall of the thermosetting roller and 15having an outer surface in contact with at least a part of an inner surface of the thermosetting roller. 
The primary reason for allowance claim 9 is that the prior art of record does not teach a thermosetting unit for a textile printer comprising  a thermosetting roller having a longitudinal axis extending between the stationary supports, a stationary infrared lamp extending inside the 10thermosetting roller and a temperature-uniforming device housed inside the thermosetting roller, the temperature-uniforming 10device including a plurality of metal rings fixed with respect to the thermosetting roller and orthogonal to the longitudinal axis, wherein the plurality of metal rings 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamborini et al., Sakurai et al., Elter, Jalens and Yamamoto et al. disclose art in a thermosetting unit including an internal radiation lamp and a temperature-uniforming device for regulating temperature during rotation of thermosetting roller.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853